DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 11/04/2020 has been entered and acknowledged by the Examiner.
In the instant applications, claims 25-48 have been considered and examined.  Claim(s) 1-24 has/have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,047,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-41 and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Go (US Pub. 2006/0052145).
	As to claim 25, Go discloses a deterrent device (Fig. 1-4; 10 portable apparatus; [0003] at least cellular phone will deter someone from doing a crime as it can be used to call the police.) comprising: a housing (100 body); a finger engagement surface (220 first recess+230 second recess) shaped to receive a portion of a finger and formed in part by a first contact member (212 first key) movably associated with the housing (100) and in part by a second contact member (214 second key) movably associated with the housing (100); an electronic device having a control system (inherent) adapted to sense when the first contact member (212) is moved and to sense when the second contact member (214) is moved and that determines an output of the electronic device by sensing movement (The device will sense movement whether directly or indirectly because to move a key from one location to another movement must occur.) of at least one of the first contact member (212) and the second contact member (214) (abstract); 
 
As to claim 26, Go discloses wherein the finger engagement surface (Fig. 3; 220+230) is shaped so that a finger positioned against the finger engagement surface can be moved against the first part of the finger engagement ([0030] 220), the second part of the finger engagement surface (230) and the third part of the finger engagement surface (220+230) without separating the finger from the finger engagement surface ([0030]; 220+230).

As to claim 27, Go discloses wherein at least one of the first contact member (212) and second contact member (214) is shaped in part to guide the portion of the finger into contact with the finger engagement surface (Fig. 3; 220+230).  

As to claim 28, Go discloses wherein the finger engagement surface (220+230) is shaped to guide a finger positioned against the finger engagement surface to a position that is within predetermined range of positions (Fig. 3) relative to the first contact member (212) and the second contact member (214).

As to claim 29, Go discloses wherein first contact member (Fig. 3; 212) is shaped to provide a first tactile experience when a portion of a finger is in contact with a portion of the first contact member that is not a part of the finger engagement surface (221 first slant curved surface.) and the second contact member (214) is shaped to provide a second tactile experience when a portion of a finger is in contact with a portion of the second contact member that is not a part of the finger engagement surface (231 second slant curved surface) with the first tactile experience being different from the second tactile experience (One can see from fig. 2 that 231 is more curved than 221 thus providing a different tactile experience.).  


As to claim 30, Go discloses wherein at least one of the first contact member (212) and the second contact member has a surface with surface features (221 first slant curved surface +220 first recess surface or 222 first engagement surface) that provide a different tactile experience (They are different shapes as can be seen in Fig. 1-3) than the other one of the first contact member  and the second contact member (230 second recess + 231 second slant curved surface+232 second engagement surface of 214).  

As to claim 31, Go discloses wherein a portion of the finger engagement surface (Fig. 3; 220) on the first contact member (212) is shaped so that movement of the received portion of the finger toward the first contact member (212) can move the first contact member in a manner that can be sensed ([0030] can depress just one key.) without moving the second contact member (214) in a manner that can be sensed ([0030]).

As to claim 32, Go discloses further wherein the control system is adapted to cause an output of a first system of the electronic device to change (In Fig. 1. Press the windows key which causes an output of a first system of the electronic device to change or the filing cabinet key or the FN key in Fig. 1) when the control system senses conditions indicating that the first contact member has been moved (Fig. 1;).  
    
As to claim 33, Go discloses wherein a portion of the finger engagement surface (220+230) on the second contact member (214) is shaped so that movement of the received portion of the finger toward the second contact member (214) can move the second contact member (214) without moving the first contact member (212) in the manner that can be sensed (Fig. 3; [0030]).

As to claim 34, Go discloses wherein the control system is further adapted to change a state of operation (Fig. 1; Caps Lock changes state of operation as caps will now appear on the screen) of the electronic device when the control system senses 

As to claim 35, Go discloses, wherein the second contact member (214) is shaped so that force applied by a finger against the finger engagement surface (220+230) toward the second contact member (214) can move the second contact member (214) in the manner that can be sensed ([0030]) and wherein the control system can sense conditions indicating that the position of the second contact member (214) has moved ([0030]) and wherein the control system is further adapted to change a state of operation of the electronic device in a first manner (Microsoft key or alternatively file folder key or FN key) when movement of the first contact member (220) is sensed and to change a state of operation (Tab key or alternatively caps lock key) of the electronic device in a second manner when movement of the second contact member (230) is sensed.  

As to claim 36, Go discloses wherein the control system is further adapted to cause a state of operation of the control system to enter a third state (timeline state; ⊞ Win+Tab ↹ opens task view (opens timeline and remains after April 2018 Update ) when the first contact member (212) has moved to an extent that can be sensed and the second user input (214) sensor senses conditions indicating that the second contact 
 
As to claim 37, Go discloses wherein the first contact member (212 first key) and the second contact member (214 second key) combine to form a finger engagement surface (220+230) having ridges (ridges are at the top where 220 and 230 meet 221 and 231 respectively), with one ridge on one side of the received portion of the finger (see ridge Fig. 3 ridge at joining of 220 and 221) and the other ridge on the other side of a received finger (Fig. 3 ridge at joining of 230 and 231) so that the received finger applied force can brought against one ridge (ridge joining 220 and 221) will move a first contact member (212) and finger applied force brought against the other ridge (ridge joining 230 and 231) will move the second contact member (214) (Fig. 3; [0030]).  
  
As to claim 38, Go discloses wherein the first contact member (212) is arranged substantially above (The recitation of “substantially above” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.  If one wants to rotate the device so that the first contact member is substantially above the second contact member the device is capable of doing that.) and generally aligned (Fig. 3) with the second contact member (214) when the first contact member (212) is in a 

As to claim 39, Go discloses wherein the deterrent device comprises at least one of a simulated deterrent device, a weapon shaped training device, a device that distributes paint balls, a device that distributes pepper balls, a device that distributes air soft munitions, a pneumatic projectile launching device, a pressurized gas projectile launching device, an optical beam emitting device, an electromagnetic emitting device (cellular phones [0003]; Cell phones emit electromagnetic radiation.  Cell Phones are a deterrent device in that a cell phone can be used to communicate to law enforcement by 911 etc that a crime is being committed.), and a fluidic emitting device, and a sonic emitting device.  

As to claim 40, Go discloses wherein the first contact member (212 first key) and the second contact member (214 second key) are shaped and positioned so that the first contact member (212) can be moved without substantially moving the second contact member (214; [0030]) (Fig. 3; They have a space between them 223 and 233;).  

As to claim 41, Go discloses wherein the first contact member (212) and the second contact member (214) are shaped and positioned so that the second contact 

 As to claim 43, Go discloses, further comprising an additional (Fig. 1) first contact member (212) and an additional (Fig. 1; There are multiple keys with the finger engagement structure and first and second contact members.) second contact member (214) movably associated with the housing (100 body).  
 
As to claim 44, Go discloses further wherein the control system (All will have controllers; [0003]) is adapted to cause an output of the electronic device (display is output) to change in a first manner when the control system senses conditions indicating that one of the first contact member (Choose the Windows key or the FN function key will change output.  For example when windows key+A is entered this causes the action center to open, and this is different then just pressing the A key.) or the additional first contact member has moved (Fig. 1; [0003] cell phones, PDAs will have screens to output.etc). 

As to claim 45, Go discloses further wherein the control system ([0003]) is adapted to cause an output of the electronic device to change in a second manner when the control system senses conditions indicating that one of the second contact member (230; Choose lock key.  When the Caps Lock Key is Depressed one will get an 

Allowable Subject Matter
Claims 42, 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 42 is allowable because limitations the deterrent device, wherein the electronic device includes an illuminator operable to emit a green light to illuminate a scene with light that can be sensed with greater effectiveness by a human eye while still providing enough white light in the scene to allow at least a portion of non-green color information in the scene to be observed are not disclosed. 
The closest prior art are Go and Noba (US Pub. 2008/0014995). While Go discloses an electronic device ([0003]) and Noba discloses a mobile phone which emits green light and white light ([0094]). Neither Go nor Noba disclose or suggest in summary a green light to illuminate along with white light.
Claim 46 is allowable because limitations the deterrent device, further wherein the control system is adapted to cause an output of the electronic device to change in a third manner when the control system senses conditions indicating that one of the first contact member and the second contact member have moved at about the same time and the additional first contact member and the additional second contact member have moved at about the same time are not disclosed. 
The closest prior art are Go and Griffin. While Go discloses a first contact member (212) and a second contact member (214) and Griffin discloses a first contact member (212) and second contact member (214). Neither Go nor Griffin disclose or suggest in summary a change in a third manner and an additional first contact member and an additional second contact member.
Claim 47 is allowable because limitations the deterrent device, further wherein the control system is adapted to cause an output of the electronic device to change in a third manner when the control system senses conditions indicating that one of the first contact member and the second contact member have moved at about the same time and the additional first contact member and the additional second contact member have moved within a predetermined period of time are not disclosed. 
The closest prior art are Go and Griffin. While Go discloses a first contact member (212) and a second contact member (214) and Griffin discloses a first contact member (212) and second contact member (214). Neither Go nor Griffin disclose or suggest in summary a change in a third manner and an additional first contact member and an additional second contact member.
Claim 48 is allowable because limitations the deterrent device, further comprising a linkage between the first contact member and the additional first contact member are not disclosed. 
The closest prior art are Go and Griffin. While Go discloses a first contact member (212) and Griffin discloses a first contact member (Fig. 4). Neither Go nor 
The remaining claims are allowable due to their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875